DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.

Claim Objections
Claim 9 is objected to because of the following informalities: Claim 9 recites “LA1 through LA448 based on a structure of Formula II”.  However, claim 9 has been amended deleting ligands, LA153, LA154, LA155, etc. Accordingly, in order to avoid potential confusion, Applicants are  advised to amend the above phrase to reflect the ligands LA as recited in the present claims. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites the substituent structures, RD36 to RD39, RD44-RD63, RD65, RD67, RD69 to RD75, and RD77 to RD81. However, the table of ligands in the claim does not utilize these substituents. Accordingly, in order to avoid potential confusion, Applicants are advised to amend the claim to only recite the substituents structures that are present in table. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the ligand:

    PNG
    media_image1.png
    104
    78
    media_image1.png
    Greyscale
,
where in ligand LA1, R1 is RB3, i.e. 
    PNG
    media_image2.png
    74
    50
    media_image2.png
    Greyscale
 and R2 is H which renders the scope of the claim indefinite for the following reasons. Claim 9 depends from claim 1, and claim 1 recites the ligand LA as:

    PNG
    media_image3.png
    202
    114
    media_image3.png
    Greyscale
.
In this ligand, at least one RA has the formula -CH2R or -CHRR’, where R is selected from the group consisting of halogen, alkyl, cycloalkyl, and combinations thereof. Furthermore, R is defined as -CF3, and when RA has the formula -CH2R, R is CF3. Thus, in claim 1 the at least one RA has the formula -CH2-CF3 corresponding to -CH2R or -CHR-CF3, corresponding to -CHRR’. In other words, claim 1 always requires that at least one RA is a perfluorinated methyl group, i.e. -CF3. However, ligand LA1 in claim 9 does not contain a -CF3 group, i.e. R1 and R2 correspond to RA and are an alkyl and H, respectively. Accordingly, it is unclear how one can simultaneously meet the requirements for ligand LA1 in claim 1 and still obtain ligand LA as recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kwong et al (US 2004/0214038).

Regarding claim 1, Kwong et al discloses the following compound ([0030]):

    PNG
    media_image4.png
    385
    406
    media_image4.png
    Greyscale
,
where R1 and R2 together form a fused 4- to 7-membered cyclic such as an aryl or a heteroaryl group ([0034]). Accordingly, the disclosure of the reference encompasses R1 and R2 fuse to from a C6 aryl group, i.e. benzene, or a heteroaryl group such as furan ([0116]). The groups R3-R4 and R9-R12 are disclosed as H, F, Cl, Br or R ([0010]). The group R is a C1-20 alkyl such as methyl, isopropyl, or tert-butyl and which may be substituted by one or more substituents X, where X is a halogen such as F ([0011]-[0012] and [0109]).
	Thus, the reference discloses a compound comprising the recited ligand LA, i.e.

    PNG
    media_image5.png
    213
    115
    media_image5.png
    Greyscale
,
where ring C is benzene or furan, i.e. obtained by R1 and R2 fusing to form a C6 aryl or a furan ring; RC is H. The group RB, corresponds to R3 and R4 and is a halogen such F, Cl, or Br, propyl, isopropyl, or tert-butyl. The group RA corresponds to R9-R12 and is isopropyl substituted with X, i.e. -CH(CH3)-CX3, where X is F. Thus, RA is -CH(CH3)-CF3, corresponding to -CHRR’, where R is methyl (CH3), i.e. an alkyl ,and R’ is -CF3. Alternatively, RA corresponds to R9-R12 and is propyl substituted with X, i.e. -CH2-CH2-CX3, where X is F. Thus, RA is -CH2-CH2-CF3, corresponding to -CH2RR’, where R methyl (CH3), i.e. alkyl, and R’ is CF3.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 2, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the recited group RA is a combination of alkyl and fluorine or an alkyl; the recited group RB is F; and RC is H.

Regarding claim 3, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that M is iridium ([0098]).

Regarding claim 4, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited group R is an alkyl.

Regarding claim 5, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited group RB is tert-butyl.

Regarding claim 6, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited ring C is benzene.

Regarding claim 7, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the recited ring C is furan.

Regarding claim 8, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand LA as:

    PNG
    media_image6.png
    174
    101
    media_image6.png
    Greyscale
.

Regarding claim 9, Kwong et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand LA as LA6, i.e.

    PNG
    media_image7.png
    155
    109
    media_image7.png
    Greyscale
,
where G is RC2, i.e.

    PNG
    media_image8.png
    110
    96
    media_image8.png
    Greyscale
;
R2 is H; and R1 is given by RA3, i.e.

    PNG
    media_image9.png
    39
    83
    media_image9.png
    Greyscale
.

Regarding claim 10, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image4.png
    385
    406
    media_image4.png
    Greyscale
.
The integer m has the value of [1-3] and n is an integer in the range of [0-2] ([0038]-[0039]). Accordingly, the reference discloses a compound with the formula Ir(LA)3. Thus, in the recited formula M(LA)x(LB)y(LC)z, where x is three; y is zero (0); and z is zero (0).

Regarding claim 11, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound with the formula Ir(LA)3.

Regarding claim 12, Kwong et al teaches all the claim limitations as set forth above. Given that the claims do not require ligands LB and LC, the reference discloses the compound of the present claims.

Regarding claim 13, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image4.png
    385
    406
    media_image4.png
    Greyscale
.
The integer m has the value of [1-3] and n is an integer in the range of [0-2] ([0038]-[0039]). Accordingly, the reference discloses a compound with the formula Ir(LA)3.

Regarding claim 19, Kwong et al teaches all the claim limitations as set forth above. Given that the reference discloses the claimed compound, it is clear that the reference discloses a formulation as recited in the present claims.

Regarding claim 14, Kwong et al discloses an organic light emitting device comprising an anode, cathode, and an emitter layer, i.e. an organic layer, disposed between the anode and cathode (Abstract and [0007] ) The organic layer comprises the following compound ([0008] and [0030]):

    PNG
    media_image4.png
    385
    406
    media_image4.png
    Greyscale
,
where R1 and R2 together form a fused 4- to 7-membered cyclic such as an aryl or a heteroaryl group ([0034]). Accordingly, the disclosure of the reference encompasses R1 and R2 fuse to from a C6 aryl group, i.e. benzene, or a heteroaryl group such as furan ([0116]). The groups R3-R4 and R9-R12 are disclosed as H, F, Cl, Br or R ([0010]). The group R is a C1-20 alkyl such as propyl, isopropyl, or tert-butyl and which may be substituted by one or more substituents X, where X is a halogen such as F ([0011]-[0012] and [0109]).
	Thus, the reference discloses a compound comprising the recited ligand LA, i.e.

    PNG
    media_image5.png
    213
    115
    media_image5.png
    Greyscale
,
where ring C is benzene or furan, i.e. obtained by R1 and R2 fusing to form a C6 aryl or a furan ring; RC is H. The group RB, corresponds to R3 and R4 and is a halogen such F, Cl, or Br, propyl, isopropyl, or tert-butyl. The group RA corresponds to R9-R12 and is isopropyl substituted with X, i.e. -CH(CH3)-CX3, where X is F. Thus, RA is -CH(CH3)-CF3, corresponding to -CHRR’, where R is methyl (CH3), i.e. an alkyl ,and R’ is -CF3. Alternatively, RA corresponds to R9-R12 and is propyl substituted with X, i.e. -CH2-CH2-CX3, where X is F. Thus, RA is -CH2-CH2-CF3, corresponding to -CH2RR’, where R methyl (CH3), i.e. alkyl, and R’ is CF3.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 15, Kwong et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer is an emitter layer. Additionally, the reference that the disclosed compound is an emissive dopant ([0029] and [0056]).

Regarding claim 16, Kwong et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a host such as CBP ([0029]). CBP has the following structure:

    PNG
    media_image10.png
    102
    241
    media_image10.png
    Greyscale
.
From the above, it is clear that the compound comprises a carbazole groups as recited in the present claim.

Regarding claim 18, Kwong et al discloses an organic light emitting device, i.e. an consumer product, comprising an anode, cathode, and an emitter layer, i.e. an organic layer, disposed between the anode and cathode (Abstract and [0007] ) The organic layer comprises the following compound ([0008] and [0030]):

    PNG
    media_image4.png
    385
    406
    media_image4.png
    Greyscale
,
where R1 and R2 together form a fused 4- to 7-membered cyclic such as an aryl or a heteroaryl group ([0034]). Accordingly, the disclosure of the reference encompasses R1 and R2 fuse to from a C6 aryl group, i.e. benzene, or a heteroaryl group such as furan ([0116]). The groups R3-R4 and R9-R12 are disclosed as H, F, Cl, Br or R ([0010]). The group R is a C1-20 alkyl such as propyl, isopropyl, or tert-butyl and which may be substituted by one or more substituents X, where X is a halogen such as F ([0011]-[0012] and [0109]).
	Thus, the reference discloses a compound comprising the recited ligand LA, i.e.

    PNG
    media_image5.png
    213
    115
    media_image5.png
    Greyscale
,
where ring C is benzene or furan, i.e. obtained by R1 and R2 fusing to form a C6 aryl or a furan ring; RC is H. The group RB, corresponds to R3 and R4 and is a halogen such F, Cl, or Br, propyl, isopropyl, or tert-butyl. The group RA corresponds to R9-R12 and is isopropyl substituted with X, i.e. -CH(CH3)-CX3, where X is F. Thus, RA is -CH(CH3)-CF3, corresponding to -CHRR’, where R is methyl (CH3), i.e. an alkyl ,and R’ is -CF3. Alternatively, RA corresponds to R9-R12 and is propyl substituted with X, i.e. -CH2-CH2-CX3, where X is F. Thus, RA is -CH2-CH2-CF3, corresponding to -CH2RR’, where R methyl (CH3), i.e. alkyl, and R’ is CF3.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2004/0214038) as applied to claims 1-16 and 18-19 above and in view of Ma et al (US 2010/0237334).

The discussion with respect to Kwong et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 17, Kwong teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0068]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene benzo fused furan compound (Abstract and [0044] Compound 2’), e.g.

    PNG
    media_image11.png
    277
    446
    media_image11.png
    Greyscale
.
In the above compound the recited R1-Rn are mono- to tetra substitution or no substitution ([0040]).The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Kwong et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Kwong et al with a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kwong et al (US 2004/0214038) as applied to claims 1-16 and 18-19 above and in view of the evidence presented in Lewis (see pages of Hawley’s Condensed Chemical Dictionary attached to previous Office Action).

The discussion with respect to Kwong et al as set forth in Paragraph 11 above is incorporated here by reference.

Regarding claim 20, Kwong et al teaches all the claim limitations as set forth above. The reference does not explicitly disclose that the compound is a monomer. However, as evidenced by Lewis a monomer is a molecule or compound usually containing compound of relatively low molecular weight and simple structure that is capable of conversion to polymers with itself or other similar molecules or compounds. In light of the definition in Lewis of the term “monomer”, it is the Examiner’s position that compound disclosed by Kwong et al is a monomer capable of being converted to a polymer.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 

As evidence of unexpected results of the claimed compound comprising a substituent RA located on the pyridine ring containing a trifluoromethyl moiety that is bound to a flexible alkylene linked, Applicants point to the 37 C.F.R. 1.132 Declaration filed on 4/18/2022. Specifically, the Declaration compares the inventive Compound C88,222 .i.e.

    PNG
    media_image12.png
    139
    199
    media_image12.png
    Greyscale
,
to comparative compounds 1-4, i.e.

    PNG
    media_image13.png
    135
    417
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    142
    396
    media_image14.png
    Greyscale
.
However, while the comparison of the inventive compound to the comparative compounds is a proper side-by-side comparison, i.e. the only difference being the substituent RA, the data presented in the Declaration are not found to be persuasive given that the inventive compounds are not commensurate in scope with the scope of the claims.
	Specifically, the inventive compound contains an acac co-ligand, while the claims merely recite a compound comprising ligand LA given by Formula I. Thus, the claims encompass any and every possible compound as long as the compound comprises Formula I. Given the breadth of the compounds encompassed by claim 1, it is unclear if the obtained results are indicative of all compounds encompassed by the present claims, or only for the particularly exemplified compound. 
Furthermore, it is noted that when ring C is benzene, the claims require the substituent RB to be deuterium, halogen, alkyl, cycloalkyl etc. and the substituent Rc is hydrogen, deuterium, halogen, alkyl, etc. The inventive compound only exemplifies RB as cyclohexyl and RC as H. Accordingly, it is unclear if the obtained results are indicative of all substituents RB and RC encompassed by the present claims, or only for the particular substituents RB and RC exemplified in the inventive compound. 
	Finally, regarding the substituent RA, the following is noted. Claim 1 recites that at least one RA has the formula -CH2R or -CHRR’, where each R is halogen, alkyl, cycloalkyl, or combinations thereof, and  that R’ is CF3. Furthermore, the claim defines the following: when RA has the formula CH2R, R is CF3. Thus, in this cased the substituent RA has the formula -CH2-CHF3. Accordingly, for RA, the claims encompass the following substituents:
-CH2-CF3
and
-CHR-CF3, 
where R is halogen, alkyl, cycloalkyl, or combinations thereof. The inventive compound exemplifies RA as:
-CH2-C(CF3)(CH3)2,
which does not appear to fall within the scope of -CHR-CF3 as recited in claim 1 given that R is selected from the group consisting of halogen, alkyl, cycloalkyl, or combinations thereof. In other words, the inventive compound contains the fragment-CH2-R-, while claim 1 contains the fragment -CH-R-, and hydrogen is not recited as part of the Markush group, i.e. halogen, alkyl, cycloalkyl, or combinations thereof.
However, even if the substituent were considered to be encompassed by RA as required by the present claims, i.e. within the scope of -CH-R-CF3, it is significant to note that this is but one substituent of the innumerable substituents RA encompassed the present claims, and therefore, it is unclear if the obtained results are indicative of all substituents encompassed by the present claims or only for the particularly exemplified substituent RA in the inventive compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767